 

Exhibit 10.27

 

BUSINESS CONSULTING AGREEMENT

 

This Agreement is entered into between Optio Software, Inc., a Georgia
corporation with its principal place of business at 3015 Windward Plaza,
Windward Fairways II, Alpharetta, GA 30005 hereinafter referred to as “Company”,
and Steven Kaye, with his principal place of business at 171 Hightower Lake
Trail, Ball Ground, GA 30107 hereinafter referred to as “Consultant”.

 

1. SERVICES PERFORMED BY CONSULTANT. Consultant agrees to provide to Company the
following services:

 

  •   Planning and Strategy for Company 2004-2006

 

  •   Market Assessment (Industries - Segments - Gap Analysis)

 

  •   Recommendations for Value Proposition / Competitive Positioning / Analyst
and Press Relations / Etc.

 

  •   Analysis of all Marketing Deliverables including web site, collateral,
presentations, multimedia, PR etc.

 

  •   Recommendations for new Marketing Deliverables and execution as approved
in accordance with the operating budget or as approved by Optio’s CEO.

 

  •   Work closely with executive staff and establish broad lines of internal
communication as strategies are rolled out and programs are executed

 

  •   Potentially help organize “quality circles” and/or “customer advisory”
panels to transition company into true “Market-Driven” status

 

  •   All work done with the goal of returning Optio to a leadership position in
its selected markets.

 

  •   Such other items as agreed to by the parties during the term of the
agreement.

 

2. FEES and COMMISSIONS. Consultant shall provide these services to Company for
a three (3) month period commencing March 15, 2003 and terminating June 15,
2003. Consultant will be compensated as follows:

 

  •   One Thousand Dollars ($1,000.00) per day

 

  •   Billings for any of the individual one month periods shall not exceed Ten
Thousand Dollars ($10,000.00) without the express written authorization of the
Company’s CEO.

 

3. INVOICES. Consultant shall submit invoices for all services rendered
bi-weekly (every two weeks) along with a status report as outlined by the
Company. Company shall pay the amounts due within two (2) weeks of receipt by
Company.

 

4. EXPENSES. Company shall reimburse Consultant for all reasonable travel and
lodging expenses necessarily incurred by Consultant while away from Consultant’s
regular place of business to perform services under this Agreement at Company’s
direction. Consultant shall submit an itemized statement of such expenses and
receipts in a form acceptable to the Company. Company shall reimburse Consultant
within two (2) weeks of receipt by Company.



--------------------------------------------------------------------------------

 

5. MATERIALS. Company shall make available to Consultant, at Company’s expense,
any materials, technology or documentation necessary in supporting the efforts
of the Consultant. Additionally the Company shall provide the Consultant with
suitable office space at the Company’s headquarters location and a Company
e-mail ID so that the Consultant can work effectively while onsite.

 

6. TERM OF AGREEMENT. This Agreement will become effective on the March 15, 2003
and remain in effect until June 15, 2003. This Agreement shall continue in full
force and effect for the duration of Consultant’s work with the Company (the
“Period of Work”) and shall terminate on the last day of the agreement as
stipulated above unless extended as mutually agreed to by both parties.

 

7. TERMINATING THE AGREEMENT.

 

(a) Upon the termination of relationship with the Company or promptly upon the
Company’s request, Consultant shall surrender to the Company all equipment,
tangible Proprietary Information, documents, books, notebooks, records, reports,
notes, memoranda, drawings, sketches, models, maps, contracts, lists, computer
disks (and other computer-generated files and data), any other data and records
of any kind, and copies thereof (collectively, “Company Records”), created on
any medium and furnished to, obtained by, or prepared by Consultant in the
course of or incident to Consultant work, that are in the possession or under
control of the Consultant.

 

(b) Consultant representations, warranties, and obligations as to
confidentiality contained in this Agreement shall survive the termination of the
Period of Work.

 

(e) Upon termination of the Period of Work and at the Company’s request,
Consultant will execute a document acknowledging compliance with this Agreement
in the form reasonably provided by the Company.

 

8. CONSULTANT AN INDEPENDENT CONTRACTOR. Consultant is an independent
contractor, and neither Consultant nor Consultant’s personnel are, or shall be
deemed, Company’s employees. Nothing contained in this Agreement shall create or
imply an agency relationship, joint venture or partnership between the parties.
In its capacity as an independent contractor, Consultant agrees and represents,
and Company agrees, as follows:

 

(a) Company shall not provide insurance coverage of any kind for Consultant or
Consultant’s personnel. Consultant will provide Worker’s Compensation insurance
for all personnel who are employees of Consultant but provided to Company
hereunder, as well as such General Liability and Automobile Insurance coverage
as it deems necessary.

 

(b) Company shall not withhold from Consultant’s compensation any amount that
would normally be withheld from an employee’s pay.

 

(c) Consultant is providing the services detailed hereinabove on a non-exclusive
basis and is free to provide similar services to other organizations without any
restrictions other than those specifically set forth in this agreement.

 

9. CONFIDENTIALITY – This provision shall survive the termination of this
agreement and remain in effect for a period of two (2) years thereafter.

 

(a) Definitions “Proprietary Information” is all information and any idea
whatever form, tangible or intangible, pertaining in any manner to the business
of the Company, or any of its Affiliates, or its employees, clients,
consultants, or business associates, which was produced by

 

Business Consulting Agreement

  

Page 2



--------------------------------------------------------------------------------

any employee or consultant of the Company in the course of his or her work or
consulting relationship or otherwise produced or acquired by or on behalf of the
Company. All Proprietary Information not generally known outside of the
Company’s organization, and all Proprietary Information so known only through
improper means, shall be deemed “Confidential Information.” By example and
without limiting the foregoing definition, Proprietary and Confidential
Information shall include, but not be limited to:

 

(1) formulas, research and development techniques, processes, trade secrets,
computer programs, software, electronic codes, mask works, inventions,
innovations, patents, patent applications, discoveries, improvements, data,
know-how, formats, test results, and research projects;

 

(2) information about costs, profits, markets, sales, contracts and lists of
customers, and distributors;

 

(3) business, marketing, and strategic plans;

 

(4) forecasts, unpublished financial information, budgets, projections, and
customer identities, characteristics and agreements; and

 

(5) employee personnel files and compensation information.

 

Confidential Information is to be broadly defined, and includes all information
that has or could have commercial value or other utility in the business in
which the Company is engaged or contemplates engaging, and all information of
which the unauthorized disclosure could be detrimental to the interests of the
Company. Confidential and Proprietary Information will be clearly marked as such
by the Company.

 

(b) Existence of Confidential Information The Company owns and has developed and
compiled, and will develop and compile, certain trade secrets, proprietary
techniques and other Confidential Information which have great value to its
business. This Confidential Information includes not only information disclosed
by the Company to Consultant, but also information developed or learned by
Consultant during the course of Consultant’s work with the Company.

 

(c) Protection of Confidential Information. Consultant will not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
third party, other than in Consultant’s assigned duties and for the benefit of
the Company, any of the Company’s Confidential Information, either during or
after Consultant works with the Company. In the event Consultant desires to
publish the results of Consultant’s work with the Company through literature or
speeches, Consultant will submit such literature or speeches to the President of
the Company at least 10 days before dissemination of such information for a
determination of whether such disclosure may alter trade secret status, may be
highly prejudicial to the interests of the Company, or may constitute an
invasion of its privacy. Consultant agrees not to publish, disclose or otherwise
disseminate such information without prior written approval of the President of
the Company. Consultant acknowledges that Consultant is aware that the
unauthorized disclosure of Confidential Information of the Company may be highly
prejudicial to its interests, an invasion of privacy, and an improper disclosure
of trade secrets.

 

(d) Delivery of Confidential Information Upon request or when Consultant’s work
with the Company terminates, Consultant will immediately deliver to the Company
all copies of any and all materials and writings received from, created for, or
belonging to the Company including, but not limited to, those which relate to or
contain Confidential Information.

 

Business Consulting Agreement

  

Page 3



--------------------------------------------------------------------------------

 

(e) Location and Reproduction Consultant shall maintain at Consultant’s work
station and/or any other place under Consultant’s control only such Confidential
Information as Consultant has a current “need to know.” Consultant shall return
to the appropriate person or location or otherwise properly dispose of
Confidential Information once that need to know no longer exists. Consultant
shall not make copies of or otherwise reproduce Confidential Information unless
there is a legitimate business need of the Company for reproduction.

 

(f) Prior Actions and Knowledge Consultant represents and warrant that from the
time of Consultant’s first contact with the Company Consultant held in strict
confidence all Confidential Information and have not disclosed any Confidential
Information, directly or indirectly, to anyone outside the Company, or used,
copied, published, or summarized any Confidential information, except to the
extent otherwise permitted in this Agreement.

 

(g) Third-Party Information Consultant acknowledges that the Company has
received and in the future will receive from third parties their confidential
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that, during the Period of Work and thereafter,
Consultant will hold all such confidential information in the strictest
confidence and not to disclose or use it, except as necessary to perform
Consultant’s obligations hereunder and as is consistent with the Company’s
agreement with such third parties.

 

(h) Third Parties Consultant represents that to the best of his knowledge,
Consultant’s work with the Company does not and will not breach any agreements
with or duties to a former employer or any other third party. Consultant will
not disclose to the Company or use on its behalf any confidential information
belonging to others and Consultant will not bring onto the premises of the
Company any confidential information belonging to any such party unless
consented to in writing by such party.

 

10. NO USE OF NAME Consultant shall not at any time use the Company’s name or
any of the Company trademark(s) or trade name(s) in any advertising or publicity
without the prior written consent of the Company. However, Consultant may list
Company’s name and the general scope of work performed for the Company on his
resume and work history and disclose same to other third parties.

 

11. REPRESENTATIONS and WARRANTIES Consultant represents and warrants that to
the best of his knowledge (i) that Consultant has no obligations, legal or
otherwise, inconsistent with the terms of this Agreement or with Consultant’s
undertaking a relationship with the Company; (ii) that the performance of the
services called for by this Agreement do not and will not violate any applicable
law, rule or regulation or any proprietary or other right of any third party;
and (iii) that Consultant has not entered into or will enter into any agreement
(whether oral or written) in conflict with this Agreement.

 

(a) Consultant warrants that all services performed under this Agreement shall
be performed in a manner consistent with generally prevailing professional or
industry standards. Company must report any deficiencies in Consultant’s
services to Consultant in writing within ten (10) days of performance to receive
warranty remedies.

 

Company’s exclusive remedy for any breach of the above warranty shall be the
re-performance of Consultant’s services. If Consultant is unable to re-perform
the services, Company shall be entitled to recover the fees paid to Consultant
for the deficient services.

 

THIS WARRANTY IS EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES, WHETHER
EXPRESSED OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR

 

Business Consulting Agreement

  

Page 4



--------------------------------------------------------------------------------

FITNESS FOR A PARTICULAR PURPOSE AND ANY ORAL OR WRITTEN REPRESENTATIONS,
PROPOSALS OR STATEMENTS MADE PRIOR TO THIS AGREEMENT.

 

12. INJUNCTIVE RELIEF Both parties acknowledge that the other’s failure to carry
out any obligation under this Agreement, or a breach by either party of any
provision herein, may constitute immediate and irreparable damage to the other,
which cannot be fully and adequately compensated in money damages and which may
warrant preliminary and other injunctive relief, an order for specific
performance, and other equitable relief. The parties further agree that no bond
or other security shall be required in obtaining such equitable relief and both
parties hereby consent to the issuance of such injunction and to the ordering of
specific performance. Both parties also understand that other action may be
taken and remedies enforced.

 

13. MODIFICATION No modification of this Agreement shall be valid unless made in
writing and signed by both parties.

 

14. BINDING EFFECT This Agreement shall be binding upon Consultant, Consultant’s
heirs, executors, assigns and administrators and is for the benefit of the
Company and its successors and assigns.

 

15. GOVERNING LAW This Agreement shall be construed in accordance with, and all
actions arising under or in connection therewith shall be governed by, the
internal laws of the State of Georgia (without reference to conflict of law
principles).

 

16. INTEGRATION This Agreement sets forth the parties’ mutual rights and
obligations with respect to proprietary information, prohibited competition, and
intellectual property. It is intended to be the final, complete, and exclusive
statement of the terms of the parties’ agreements regarding these subjects. This
Agreement supersedes all other prior and contemporaneous agreements and
statements on these subjects, and it may not be contradicted by evidence of any
prior or contemporaneous statements or agreements. To the extent that the
practices, policies, or procedures of the Company, now or in the future, apply
to Consultant and are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall control unless changed in writing by the
Company.

 

17. ATTORNEYS’ FEES Should either Consultant or the Company, or any heir,
personal representative, successor or permitted assign of either party, resort
to legal proceedings to enforce this Agreement, the prevailing party (as defined
in Florida statutory law) in such legal proceeding shall be awarded, in addition
to such other relief as may be granted, attorneys’ fees and costs incurred in
connection with such proceeding.

 

18. ASSIGNMENT This Agreement may not be assigned without the Company’s prior
written consent.

 

19. COMPLIANCE with LAW Consultant agrees to abide by all federal, state, and
local laws, ordinances and regulations.

 

20. INDEPENDENT CONTRACTOR ACKNOWLEDGMENT Consultant acknowledges that
Consultant has had the opportunity to consult legal counsel in regard to this
Agreement, that Consultant has read and understand this Agreement, that
Consultant is fully aware of its legal effect, and that Consultant has entered
into it freely and voluntarily and based on Consultant’s own judgment and not on
any representations or promises other than those contained in this Agreement.

 

21. NON-SOLICITATION. During the term of this Agreement and for the twelve (12)
month period following its termination, neither party shall directly or
indirectly solicit, offer employment, employ or retain as a consultant any
employee of the other without the consent of such other party.

 

Business Consulting Agreement

  

Page 5



--------------------------------------------------------------------------------

 

22. LIMITATION ON CONSULTANT’S LIABILITY TO COMPANY.

 

  (a)   In no event shall consultant be liable to Company for lost profits of
Company, or special, incidental or consequential damages (even if Consultant has
been advised of the possibility of such damages).

 

  (b)   Consultant’s total liability under this Agreement for damages, cost and
expenses, regardless of cause, shall not exceed the total amount of fees paid to
Consultant by Company under this Agreement.

 

  (c)   Company shall indemnify Consultant against all claims, liabilities and
costs, including reasonable attorney fees, or defending any third party claim or
suit, other than for infringement of intellectual property rights, arising out
of or in connection with Company’s performance under this Agreement. Consultant
shall promptly notify Company in writing of such claim or suit and Company shall
have the right to fully control the defense and any settlement of the claim or
suit.

 

23. FORCE MAJEURE. Consultant shall not be liable for and is excused from any
failure to deliver or perform or delay in delivery or performance, due to causes
beyond its reasonable control or due to failure of Company to provide sufficient
information, resources, cooperation or personnel to support the project. The
period of performance shall be extended to such extent as may be appropriate
after the cause of the delay or non-performance has been removed.

 

24. ACCEPTANCE. Work submitted by Consultant to Company for approval will be
deemed accepted unless specifically rejected in writing within ten(10) working
days. Any such rejection must identify the basis for this action, including
documentation for any claims of non-conformance.

 

25. DISPUTE RESOLUTION. If a dispute arises under this Agreement, the parties
agree to first try to resolve the dispute with the help of a mutually agreed
upon mediator in the following location: Georgia. Any costs and fees other than
attorney fees associated with the mediation shall be shared equally by the
parties.

 

If it proves impossible to arrive at a mutually satisfactory solution through
mediation, the parties agree to submit the dispute to binding arbitration in the
following location: Georgia. The parties agree that the binding arbitration will
be conducted under the rules of the American Arbitration Association. Judgment
upon the award rendered by the arbitrator may be entered in any court with
jurisdiction to do so.

 

26. GENERAL PROVISIONS.

 

(a) Notices: All notices and other communications given in connection with this
Agreement shall be in writing and shall be deemed given as follows:

 

(1) When delivered personally to the recipient’s address as appearing in the
introductory paragraph in this Agreement.

 

(2) Five days after being deposited in the United States mail, postage prepaid
to the recipient’s address as appearing in the introductory paragraph to this
Agreement, or

 

(3) When sent by fax or telex to the last fax or telex number of the recipient
known to the party giving notice. Notice is effective upon receipt provided that
a duplicate copy of the notice is promptly given by first-class or certified
mail, or the recipient delivers a written confirmation of receipt.

 

Business Consulting Agreement

  

Page 6



--------------------------------------------------------------------------------

 

Any party may change its address appearing in the introductory paragraph to this
Agreement by giving notice of the change in accordance with this paragraph.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below. CAUTION: THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS OF TRUST
AND AFFECTS THE INDEPENDENT CONTRACTOR’S RIGHTS TO INVENTIONS AND OTHER
INTELLECTUAL PROPERTY THE INDEPENDENT CONTRACTOR MAY DEVELOP DURING HIS OR HER
WORK.

 

Company:

     

Consultant: Steven Kaye

By:

 

/s/    WAYNE CAPE      

--------------------------------------------------------------------------------

     

By:

 

/s/    STEVE KAYE      

--------------------------------------------------------------------------------

   

Wayne Cape – CEO

         

Steve Kaye

Date: March 17, 2003

     

Date: March 17, 2003

 

Business Consulting Agreement

  

Page 7